

116 S2189 IS: HBOT Access Act of 2021
U.S. Senate
2021-06-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2189IN THE SENATE OF THE UNITED STATESJune 23, 2021Mr. Tuberville (for himself, Mr. Cramer, and Mr. Hoeven) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to direct the Secretary of Veterans Affairs to furnish hyperbaric oxygen therapy to certain veterans with traumatic brain injury or post-traumatic stress disorder.1.Short titleThis Act may be cited as the HBOT Access Act of 2021.2.FindingsCongress finds the following:(1)The suicide rate among veterans is 18 per day.(2)Veterans are at a higher risk of suicide than the general population of the United States and Congress must provide continued support at the Federal, State, and local levels to combat the pandemic of veteran suicide.(3)Veterans deserve every opportunity to enjoy the freedom that they fought for overseas.(4)The Department of Veterans Affairs should consider and establish alternate treatments for traumatic brain injury and post-traumatic stress disorder that do not require prescription drugs, opioids, or invasive procedures.(5)Hyperbaric oxygen therapy is a proven treatment for symptoms of traumatic brain injury and post-traumatic stress disorder and should be accessible to veterans who are at a high-risk of suicide or self-harm. 3.Hyperbaric oxygen therapy for veterans with traumatic brain injury or post-traumatic stress disorder(a)Hyperbaric oxygen therapy for veterans(1)In generalSubchapter II of chapter 17 of title 38, United States Code, is amended by inserting after section 1710E the following new section:1710F.Traumatic brain injury and post-traumatic stress disorder: hyperbaric oxygen therapy(a)AuthorityThe Secretary shall furnish hyperbaric oxygen therapy through a health care provider described in section 1703(c)(5) of this title to a veteran who—(1)has a condition specified in subsection (b);(2)is at a high risk of suicide or self harm, as determined by the Secretary of Veterans Affairs or the Secretary of Defense; and(3)has used not fewer than two evidence-based treatment options for such condition.(b)Covered conditionsThe conditions specified in this subsection are the following:(1)Traumatic brain injury.(2)Post-traumatic stress disorder..(2)Clerical amendmentThe table of sections at the beginning of such subchapter is amended by inserting after the item relating to section 1710E the following new item: 1710F. Traumatic brain injury and post-traumatic stress disorder: hyperbaric oxygen therapy..(b)Inclusion of information in studySection 702(d) of the Commander John Scott Hannon Veterans Mental Health Care Improvement Act of 2019 (Public Law 116–171; 134 Stat. 828) is amended—(1)in paragraph (1), by inserting under section 1710F of title 38, United States Code, or before through; and(2)in paragraph (2), by inserting under section 1710F of title 38, United States Code, or before through.